Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 21st, 2020 has been entered.
Amendments
This action is in response to amendments filed April 24th, 2020, in which Claims 1, 9, 17, 25, 33, and 41 are amended.  No claims have been cancelled nor added.  The amendments have been entered.  Claims 1-26, 28-34, 36-42, and 44-48 are currently pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/289,720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1, 9, 17, 25, 33, and 41 each recite the limitation a deep neural network with multiple hidden layers of units between an input and output.  The claims and specification of the provisional application make no mention of such a deep neural network with multiple layers, and only describe, generally, an artificial neural network.  
Further, Claims 1, 9, 17, 25, 33, and 41 each recite the limitation a confidence score … wherein the confidence score is determined by comparing the one or more obtained images to the stored property images identifying the same areas identified by the DNN.  The provisional application only discloses confidences in two places, paragraphs [0021] and [0022], and neither of these confidences is disclosed as determined by comparing the one or more obtained images to the stored property images.
For at least these reasons, the claims in the present application are not given the priority date of the provisional application.
Claim Objections
Claims 9 and 33 are objected to because of the following informalities:  The claims recite having stored thereon instructions for improving automated damage appraisal executable code which … causes the processor to perform steps that comprising:  which is nonsensical and appears to be a typographical error.  The claims will be interpreted as if they had read having stored thereon instructions for improving automated damage appraisal as executable code which … causes the processor to perform steps that comprise:
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26, 28-34, 36-42, and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 17, 25, 33, and 41 each recite the limitation a confidence score … wherein the confidence score is determined by comparing the one or more obtained images to the stored property images identifying the same areas identified by the DNN and the limitation determining damage information [specifying severity] of the one or more images based on the assigned confidence score.  The specification of the instant application mentions three separate confidences:
a) in paragraphs [0026], [0052], and Fig. 11, regarding confidence in a repair/replace determination, which is not relevant to the recited confidence score
b) in paragraph [0048], regarding confidence to “determine when the images are relevant to the identified damaged property based on … confidences of the one or more compared images when compared to correlated stored images for the same type of property”.  This description does not mention anything about comparing … to the stored property images identifying the same areas identified by the DNN. This confidence appears to be used to “qualify the one or more images” i.e. decide whether should be used at all.
c) in paragraph, [0050], a separate confidence is disclosed, which, when “above one or more corresponding configured stored threshold may identify damage and determine the extent of the damage”.  
There is no indication that the confidences of b) and c) are the same confidence score, and the disclosure appears to teach that they are different scores used for different classifications and different purposes.  Specifically, there is no evidence in the specification that the recited determining the damage information is based on any confidence score that was determined based on any comparing to the stored property images (regardless of whether these images identify and same areas as the DNN).
	Therefore, the disclosure as originally filed lacks evidence that the invention, as currently claimed in each of the independent claims, was in the possession of the inventors.  Each of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26, 28-34, 36-42, and 44-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1, 9, 17, 25, 33, and 41 each recite the limitation the damage sustained in a respective determining or determine limitation.  There is insufficient antecedent basis for this limitation in the claims because no damage had been previously recited (only damage information which is limited as describing the damage).  For the purpose of examination, the first appearance of each limitation the damage sustained in each independent claim will be interpreted as if it had read damage sustained.
Claims 3-5, 11-13, and 19-21 recite the limitation the generated data list.  There is insufficient antecedent basis for this limitation in the claims because only a generating a list is previously recited in the claims.  For the purpose of examination, the generated data list will be interpreted to refer to the list generated in the respective independent claim.
7, 15, and 23 each recite the limitation the providing.  There is insufficient antecedent basis for this limitation in the claims because no providing had been previously recited.  For the purpose of examination, the claims will be interpreted as if the words wherein the providing further comprises were replaced with the words further comprising.
Claims 25, 33 and 41 each recite the limitation the automatically generated data list.  There is insufficient antecedent basis for this limitation in the claims because no automatically generated data list had been previously recited.  For the purpose of examination, the claims will be interpreted as if the words the automatically generated data list were replaced with the words an updated generated data list the first time they appear in the claim and the updated generated data list the second time they appear in the claim.
The term vast in the limitation vast quantities of images in Claims 25, 33, and 41 is a relative term which renders the claim indefinite.  The term vast is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the limitation vast quantities will be interpreted as if it had read a plurality.
The dependent claims are rejected for their dependence upon an indefinite claim without curing the indefiniteness.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26, 28-34, 36-42, and 44-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, one of the four statutory categories of patentable subject matter.  However, the claim further recites the steps of analyzing … image information of one or more obtained images of property … to identify one or more areas of property specified by image information of the one or more images; classifying … individual images associated with the identified areas by assigning a confidence score to each images, wherein the confidence score is determined by comparing the one or more obtained images to the stored property images identifying the same areas identified …; determining … damage information of the one or more images based on the assigned confidence score, the damage information specifying severity of the damage sustained by the one or more areas of the property item; identifying one or more sub-areas affected by the damage sustained by the one or more areas by mapping the damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item; and generating a list of the one or more parts and the one or more repair lines for repairing the damage of each sub-areas associated with each identified area of the property, each of which is a step which can be performed in the human mind, or by a human using a pencil and paper.  Thus, Claim 1 recites an abstract idea.
Claim 1 recites additional elements of obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of the item, which is insignificant extra-solution data gathering activity necessary for all uses of the abstract idea, of an appraisal management computing apparatus,  and of using a deep neural network (DNN) with multiple hidden layers of units between an input and an output which has stored knowledge data encoded, which is equivalent to including instructions to “apply it”, i.e. using a neural network as a tool to perform the abstract idea, none of which is sufficient to provide a practical application of the abstract idea (see MPEP 2016.04(d)(I) ).  Thus, Claim 1 is directed to the abstract idea.
Further, the additional elements are not sufficient to provide an inventive concept or to be significantly more than the abstract idea itself:  obtaining images includes embodiments which are well-understood, routine, and conventional extra-solution activity by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”; and using a deep neural network and an appraisal management computing apparatus are “mere exceptions to apply an exception”, specifically MPEP 2106.05(f) (2), considering “whether the claim invokes computers or other machinery merely as a tool to perform an existing process”.  Further, a deep neural network is a routine, conventional, and well-understood tool (Yu, US PG Pub 2014/0067735, [0010] & elsewhere, “conventional deep neural network”).   There is no nexus between the additional elements, so taken alone and in combination, they cannot provide significantly more to the abstract idea, and thus the claim is not subject-matter eligible.
Dependent Claims 2-5 and 7 only recite additional mental process steps (performed alternatively by the appraisal management computing apparatus generic computing device or using the deep neural network, which does not represent a practical application nor provide significantly more than the abstract idea, as described in the rejection of Claim 1) such as qualifying the images, determining which of the images depict damage, analyzing one or more rules to add one or more additional parts, to remove any of the one or more parts, utilizing prescriptive analytics and statistical models to detect any one or more anomalies; adjusting the generated data list; performing calculations using a profile to adjust any of the parts; adjusting the generated data list; and providing the identity, and identification, and the determined damage data all of which are steps of a mental process performable by a human with no more than pencil and paper.  Claims 6 and 8 recite additional elements of obtaining identification data and property information data and receiving one or more images or videos which neither integrate the abstract idea into a practical application (they are insignificant extra-solution activity of data collection) nor provide an inventive concept (by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”.
	Claims 9-16 recite a non-transitory computer readable medium having stored thereon instructions for using a processor to perform the methods of Claims 1-8, respectively.  As the additional elements of a non-transitory computer readable medium and a processor provide only mere instructions to perform the abstract idea on generic computer components, they neither integrate the abstract idea into a practical application (see MPEP 2016.04(d)(I) ) nor provide an inventive concept or significantly more than the abstract idea (see specifically MPEP 2106.05(f) (2)) and Claims 9-16 are rejected for reasons set forth in the rejections of Claims 1-9, respectively.  Similarly, Claims 17-24 recite a computing apparatus comprising: a processor and memory to perform the methods of Claims 1-8, respectively, and are also rejected for the reasons set forth in the rejections of Claims 1-8 and 9-16.

25 recites a method, one of the four statutory categories of patentable subject matter.  However, the claim further recites the steps of analyzing … image information of one or more images of the property associated with the prepared damage appraisal … to identify one or more areas of property specified by image information of the one or more images; classifying … individual images associated with the identified areas by assigning a confidence score to each images, wherein the confidence score is determined by comparing the one or more obtained images to the stored property images identifying the same areas identified …; determining … damage information of the one or more images based on the assigned confidence score, the damage information specifying severity of the damage sustained by the one or more areas of the property item; identifying one or more sub-areas affected by the damage sustained by the one or more areas by mapping the damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item; generating a list of the one or more parts and the one or more repair lines for repairing the damage of each sub-areas associated with each identified area of the property; analyzing … one or more rules of adjacency to add any one or more additional repair lines required for the repair in the generated list data and to remove any of the one or more repair lines in the generated data list which are unnecessary to make the repair; comparing … the initial generated list data for the previously prepared damage appraisal against [an updated] generated data list to identify any differences; and providing any of the identified differences between the initial generated data list and the [updated] generated data list, each of which is a step which can be performed in the human mind, or by a human using a pencil and paper.  Thus, Claim 25 recites an abstract idea.
Claim 25 recites additional elements of obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of the item, which is insignificant extra-solution data gathering activity necessary for all uses of the abstract idea, of an appraisal management computing apparatus, which is the implementation of the abstract idea on generic computer components, and of using a deep neural network (DNN) with multiple hidden layers of units between an input and an output which has knowledge encoded, which is equivalent to including instructions to “apply it”, i.e. using a neural network as a tool to perform the abstract idea, none of which is sufficient to provide a practical application of the abstract idea (see MPEP 2016.04(d)(I) ).  Thus, Claim 1 is directed to the abstract idea.
Further, the additional elements are not sufficient to provide an inventive concept or to be significantly more than the abstract idea itself:  obtaining images includes embodiments which are well-understood, routine, and conventional extra-solution activity by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”; and using a deep neural network and an appraisal management computing apparatus are “mere exceptions to apply an exception”, specifically MPEP 2106.05(f) (2), considering “whether the claim invokes computers or other machinery merely as a tool to perform an existing process”.  Further, a deep neural network is a routine, conventional, and well-understood tool (Yu, US PG Pub 2014/0067735, [0010] & elsewhere, “conventional deep neural network”).   There is no nexus between the additional elements, so taken alone and in 
Dependent Claims 26, 28, 29, and 31 only recite additional mental process steps (performed alternatively by the appraisal management computing apparatus generic computing device or using the deep neural network, which does not represent a practical application nor provide significantly more than the abstract idea, as described in the rejection of Claim 1) such as qualifying the images, determining which of the images depict damage, utilizing prescriptive analytics and statistical models to detect any one or more anomalies; adjusting the generated data list; performing calculations using a profile to adjust any of the parts; adjusting the generated data list; and providing the identity, and identification, and the determined damage data all of which are steps of a mental process performable by a human with no more than pencil and paper.  Claims 30 and 32 recite additional elements of obtaining identification data and property information data and receiving one or more images or videos which neither integrate the abstract idea into a practical application (they are insignificant extra-solution activity of data collection) nor provide an inventive concept (by MPEP 2106.05(d)(II), “(i) receiving or transmitting data over a network” or “(iv) storing and retrieving information in memory”.
Claims 33, 34, and 36-40 recite a non-transitory computer readable medium having stored thereon instructions for using a processor to perform the methods of Claims 25, 26, and 28-32, respectively.  As the additional elements of a non-transitory computer readable medium and a processor provide only mere instructions to perform the abstract idea on generic computer components, they neither integrate the abstract idea into a practical application (see MPEP 2016.04(d)(I) ) nor provide an inventive concept or significantly more than the abstract 41, 42, and 44-48 recite a computing apparatus comprising: a processor and memory to perform the methods of Claims 25, 26, and 28-32, respectively, and are also rejected for the reasons set forth in the rejections of Claims 25, 26, and 28-32 and 33, 34, and 36-40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 9, 11-16, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner, US Patent 10,510,142 (with an effective filing date of January 13th, 2017 and as provided by the applicant in the IDS dated 3/24/2021), in view of Krizhevsky et al., “ImageNet Classification with Deep Convolutional Neural Networks,” and further in view of Dorai, US PG Pub 2005/0251427. 
Regarding Claim 1, Dohner teaches a method for improving automated damage appraisal (Dohner, Abstract, “for performing estimations based on image analysis … of a physical object, such as a vehicle.  The image(s) may show damage that has occurred to the portions of the physical object”) comprising:  obtaining one or more images of an item of property, wherein each image comprises image information specifying details related to one or more areas of an item (Dohner, Abstract, “one or more images may be received of at least portions(s) of a physical object, such as a vehicle.  The image(s) may show damage that has occurred to the portions(s)”); … by an appraisal management computing apparatus (Dohner, column 16, Claim 1, “a computer-implemented method”) … analyzing the image information of one or more obtained images of property using a deep neural network (Dohner, column 5, … to identify one or more areas of the property specified by the image information of the one or more images (Dohner, column 3, lines 45-48, “The image analysis service may analyze the image(s) and return component state information that describes a state (e.g. damage extent) of one or more components of the physical object shown in the image” i.e. to identify components/areas that are damaged); classifying, by the appraisal management computing apparatus, individual images associated with the identified areas by assigning a confidence score to each image (Dohner, column 10, lines 1-2, “a record also includes a confidence level 206 indicating a degree of confidence in the state information”), wherein the confidence score is determined by comparing the one or more obtained images to stored property images identifying the same areas identified by the DNN (Dohner, column 6, lines 6-9, “compare the previously received image(s) with the current image(s) 112 of the object 106 to determine whether any of the damage shown in the image(s) 112 was already present prior to the accident” with column 8, “telemetrics data can be used in conjunction with the image(s) and or component state information 120 to provide greater confidence that the damage analysis and/or cost estimate is accurate”); determining, by the appraisal management computing apparatus, damage information of the one or more images based on the assigned confidence score, the damage information specifying severity of the damage sustained by the one or more areas of the property item (Dohner, column 3, lines 46-48, “return component state information that describes a state (e.g. damage extent) of one or more components”  with column 1, line 63-65, “the component state information further includes a confidence level for the state determined for the at least one component”); identifying one or more sub-areas affected by the damage sustained by the one or more areas (Dohner, column 9, lines 6-9, “damage may be identified to a larger part (e.g. the right side of the vehicle) and/or to sub-components (e.g. a right front panel, right passenger door, etc.)”) … generating a list of one or more parts … for repairing the damage of each sub-areas associated with each identified area of the property (Dohner, column 2, lines 53-56, “parts for the vehicle can be ordered at the time of the estimate so that parts that need shipping, customization, and/or manufacturing can have a shorter lead time” & Abstract, “the estimation engine may determine a cost estimate to repair and/or replace damaged components”).
Dohner is silent regarding the structure of their deep neural network, and does not teach, while Krizhevsky does teach, a deep neural network (DNN) which has multiple hidden layers of units between an input and an output (Krizhevsky, pg. 1, Abstract, “we trained a large, deep convolutional network … [which] consists of five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers”) and which has stored knowledge data encoded from one or more stored … images (Krizhevsky, pg. 1, last paragraph, “to learn about thousands of objects from millions of images”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a deep neural network such as that of Krizhevsky on images of damaged and undamaged vehicles (such as those of Dohner, thus teaching stored knowledge data encoded from one or more stored property damage images) in order to recognize damage from images.  The motivation to do so is that the network structure of Krizhevsky performs very well (Krizhevsky, pg. 1, Abstract, “On the test data, we achieved … error rates … considerably better than the previous state-of-the-art”).
sub-areas affected and parts to be ordered for repair are determined and thus does not teach, but Dorai teaches generating a list of one or more parts by mapping damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item (Dorai, [0041], “determine which part or parts of the insure property within the indicated damage region require replacement and/or repair” & [0018] “to assess discrete components that have sustained damage, such as damage to a front bumper, headlight, tires, and the like” & [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions”) and generating a list of the … one or more repair lines for repairing the damage (Dorai, [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dohner to include determining the repair instructions and to determine the parts and repair lines/instructions required for repair, as does Dorai.  The motivation to do so is to increase the amount of work that can be “automatically executed without agent instructions” (Dorai, [0025]), i.e. to “speed up the claims process, thereby increasing customer satisfaction levels” (Dorai, [0007]).

Regarding Claim 3, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches performing, by the appraisal management computing apparatus, one or more calculations using rules of adjacency to add any of the one or more parts or the one or more repair lines to make the repair in the [generated data] list determined to be required (Dohner, column 9, lines 9-20, “Damage may be also be inferred to non-visible parts of the vehicle, based on the damage that is visible in the image(s).  For example, based on particular damage to a bumper, which is visible in the image(s), an inference can be made that some of the underlying structure below the bumper has also been damaged … Such inferences may be based on vehicle structural information that describes the underlying structure, … , design, and/or other aspects” where “underlying structure … based on … design” denotes rules of adjacency) and to remove any of the one or more parts or the one or more repair lines in the [generated data] list which are unnecessary to make the repair (Dohner, column 6, lines 20-13, “the estimation engine 116 may indicate previous damage to the image analysis service 118, and image analysis service 118 may generate the component state information 120 to not reflect the previous damage”).
Regarding Claim 4, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches utilizing, by the appraisal management computing apparatus, prescriptive analytics and statistical models of historical stored repair data for the identified area of the property with the damage to detect any one or more anomalies in the [generated data] list of the one or more parts and the one or more repair lines to make the repair against; and adjusting, by the appraisal management computing apparatus, the [generated data] list based on any of the detected one or more anomalies (Dohner, column 8, lines 10-20, “The cost estimation 122 may also be based on other input data 124 that describes a history of similar damage to other (e.g. similar) vehicles, and the cost of previously repairing such damage.  In where “cost estimates” are part of the list, see the rejection of Claim 1, and an anomaly is any estimate which needs to be adjusted).
	Regarding Claim 5, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches performing, by the appraisal management computing apparatus, one or more calculations using a stored customer profile setting (Dohner, column 6, lines 3-9, “the estimation may access previously received image(s) of the object 106 that are stored … The estimation engine 116 may compare the previously received image(s) with the current image(s) 112 of the object 106 to determine whether any of the damage shown in the image(s) 112 was already present prior to the accident”) to adjust any of the one or more parts … in the [generated data] list determined to the stored customer profile setting (Dohner, column 5, line 63- column 6, line 3, “the estimation engine 116 may take the previous damage into account when generating the cost estimate information … the cost estimate information … may omit the cost of repairing and/or replacing those components that were already damaged prior to the accident”) and adjusting, by the appraisal management apparatus, the [generated data] list based on any of the one or more parts … the performed one or more calculations using the stored customer profile indicated the adjustment was required (Dohner, column 5, line 67 - column 6, line 3, “the cost estimate information … may omit the cost of repairing and/or replacing those components that were already damaged”).
6, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches obtaining, by the appraisal management computing apparatus, identification data and property information data for the property (Dohner, lines 55-63, “a vehicle identification number (VIN) of the object 106 may be retrieved from the image(s) 112 and compared to information describing the one or more vehicles of the user … Make, model, year, color, and/or other descriptive information regarding the vehicle may also be retrieved”) wherein the analyzing the one or more images, the determining of the damage data and the mapping the identified area of the property with the damage are further based on the identification data and the property information data for the property (Dohner, column 6, lines 42-47, “the estimation engine 116 may perform one or more pre-processing operations on the image(s) 112 prior to sending the image(s) … to the image analysis service 118.  Preprocessing may include … fraud checking” so the analysis of the image analysis service, i.e. analyzing, determining, and mapping, is performed based on the fraud checking using the identification data and property information data).
	Regarding Claim 7, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches providing, by the appraisal management computing apparatus, the identity of the property (Dohner, lines 55-56, “a vehicle identification number (VIN) of the object 106 may be retrieved from the image(s)”) an identification of one or more areas of the property which have sustained the damage (Dohner, Fig. 4, element 410) and the determined damage data on the extent of the damage sustained in each of the one or more areas (Dohner, also see Fig. 2, “component state”).
	Regarding Claim 8, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches retrieving, by the appraisal management computing apparatus, the one or more images or videos of the property from an imaging device (Dohner, Fig. 1, elements 108, 112, and 114).

	Claims 9 and 11-16 recite a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the methods of Claims 1 and 3-8, respectively.  As Dohner teaches that their method can be encoded in a computer readable medium (Dohner, column 2, lines 9-13), Claims 9 and 11-16 are rejected for reasons set forth in the rejections of Claims 1 and 3-8, respectively.  Similarly, Claims 17 and 19-24 recite an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the methods of Claims 1 and 3-8, respectively.  As Dohner teaches that their method can be performed by a system comprising processors and memory (Dohner, column 12, lines 19-27), Claims 17 and 19-24 are rejected for reasons set forth in the rejections of Claims 1 and 3-8, respectively.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner, in view of Krizhevsky and Dorai, and further in view of DiTomaso, US PG Pub 2018/0101504 (with an effective filing date of 10/7/2016).
2, the Dohner/Krizhevsky/Dorai combination of Claim 1 teaches the method as set forth in Claim 1 (and thus the rejection of Claim 1 is incorporated).  Dohner further teaches qualifying, by the appraisal management computing apparatus, the one or more images (Dohner, column 6, lines 42-48, “perform one or more pre-processing operations on the image(s) 112 prior to sending the image(s) or preprocessed image(s) to the image analysis service.  Preprocessing may include one or more of the following:  fraud checking, image sufficiency checking, and/or image adjustment”) … ; determining, by the appraisal management computing apparatus, which of the qualified images of the property depict damage (Dohner, column 7, line 67 – column 8, line 3, “for example, the image(s) 112 may be cropped and/or excerpted to focus on those portion(s) of the image(s) 112 that show… the damaged portion(s) of the object 106”) wherein the analyzing analyzes the one or more qualified images of the property using the deep neural network to identify which areas of the property has damage (Dohner, column 5, lines 24-29, “the image analysis service 118 may employ machine learning (ML) techniques to analyze the images [which] may include … deep learning neural network for pattern recognition within the image(s) 112, or to perform other types of analysis”).
	Dohner does not explicitly teach that the qualifying is to eliminate any which are not of the property, but DiTomaso teaches this limitation (DiTomaso, pg. 7, Claim 17, “wherein the processor removes ... an image unrelated to the item”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eliminate images which are not of the property, as does DiTomaso, in the image analysis system of Dohner.  The motivation to do so is to assess only damage related to the insured vehicle (Dohner, 

Claim 10 recites a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the method of Claim 2.  As Dohner teaches that their method can be encoded in a computer readable medium (Dohner, column 2, lines 9-13), Claim 10 is rejected for reasons set forth in the rejection of Claim 2.  Similarly, Claim 18 recites an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the method of Claim 2.  As Dohner teaches that their method can be performed by a system comprising processors and memory (Dohner, column 12, lines 19-27), Claim 18 is rejected for reasons set forth in the rejection of Claim 2.

Claims 25, 28-32, 33, 36-40, 41, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner, in view of Krizhevsky and Dorai, and further in view of Collins, US PG Pub 2009/0265193. 
Regarding Claim 25, Dohner teaches a method for improving automated damage review of a damage appraisal (Dohner, column 8, lines 15-16, “to adjust an initial cost estimate”) comprising: … by an appraisal management computing apparatus (Dohner, column 16, Claim 1, “a computer-implemented method”)    … analyzing, by an appraisal management computing apparatus,  image information of one or more d images of property … using a deep neural network (Dohner, D, Abstract, “one or more images may be … to identify one or more areas of the property specified by the image information of the one or more images (Dohner, column 3, lines 45-48, “The image analysis service may analyze the image(s) and return component state information that describes a state (e.g. damage extent) of one or more components of the physical object shown in the image” i.e. to identify components/areas that are damaged); classifying, by the appraisal management computing apparatus, individual images associated with the identified areas by assigning a confidence score to each image (Dohner, column 10, lines 1-2, “a record also includes a confidence level 206 indicating a degree of confidence in the state information”), wherein the confidence score is determined by comparing the one or more obtained images to stored property images identifying the same areas identified by the DNN (Dohner, column 6, lines 6-9, “compare the previously received image(s) with the current image(s) 112 of the object 106 to determine whether any of the damage shown in the image(s) 112 was already present prior to the accident” with column 8, “telemetrics data can be used in conjunction with the image(s) and or component state information 120 to provide greater confidence that the damage analysis and/or cost estimate is accurate”); determining, by the appraisal management computing apparatus, damage information of the one or more images based on the assigned confidence score, the damage information specifying severity of the damage sustained by the one or more areas of the property item (Dohner, column 3, lines 46-48, “return component state information that describes a state (e.g. damage extent) of one or more components”  with column 1, line 63-65, “the component state information further includes a confidence level for ; identifying one or more sub-areas affected by the damage sustained by the one or more areas (Dohner, column 9, lines 6-9, “damage may be identified to a larger part (e.g. the right side of the vehicle) and/or to sub-components (e.g. a right front panel, right passenger door, etc.)”) … generating a list of one or more parts … for repairing the damage of each sub-areas associated with each identified area of the property (Dohner, column 2, lines 53-56, “parts for the vehicle can be ordered at the time of the estimate so that parts that need shipping, customization, and/or manufacturing can have a shorter lead time” & Abstract, “the estimation engine may determine a cost estimate to repair and/or replace damaged components”) analyzing, by the appraisal management computing apparatus, one or more rules of adjacency to add any one or more repair lines required to make the repair in the generated data list (Dohner, column 9, lines 9-20, “Damage may be also be inferred to non-visible parts of the vehicle, based on the damage that is visible in the image(s).  For example, based on particular damage to a bumper, which is visible in the image(s), an inference can be made that some of the underlying structure below the bumper has also been damaged … Such inferences may be based on vehicle structural information that describes the underlying structure, … , design, and/or other aspects” where “underlying structure … based on … design” denotes rules of adjacency) and to remove any of the one or more parts or the one or more repair lines in the generated data list which are unnecessary to make the repair (Dohner, column 6, lines 20-13, “the estimation engine 116 may indicate previous damage to the image analysis service 118, and image analysis service 118 may generate the component state information 120 to not reflect the previous damage”).

a deep neural network (DNN) which has multiple hidden layers of units between an input and an output (Krizhevsky, pg. 1, Abstract, “we trained a large, deep convolutional network … [which] consists of five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers”) and which has knowledge data encoded from [a plurality] of earlier … images (Krizhevsky, pg. 1, last paragraph, “to learn about thousands of objects from millions of images”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a deep neural network such as that of Krizhevsky on images of damaged and undamaged vehicles (such as those of Dohner, thus teaching knowledge data encoded from [a plurality] of earlier property damage images) in order to recognize damage from images.  The motivation to do so is that the network structure of Krizhevsky performs very well (Krizhevsky, pg. 1, Abstract, “On the test data, we achieved … error rates … considerably better than the previous state-of-the-art”).
	The Dohner/Krizhevsky combination is silent on how the sub-areas affected and parts to be ordered for repair are determined and thus does not teach, but Dorai teaches generating a list of one or more parts by mapping damage information associated with each identified area of the property to a plurality of stored repair procedure templates for repairing individual sub-areas, each stored repair procedure template comprising one or more parts and one or more repair lines for repairing the item (Dorai, [0041], “determine which part or parts of the insure property within the indicated damage region require replacement and/or repair” & [0018] “to asses discrete components that have sustained damage, such as damage to a front bumper, headlight, tires, and the like” & [0014], “The system … responsively executes at and generating a list of the … one or more repair lines for repairing the damage (Dorai, [0014], “The system … responsively executes at least one programmatic action [which] can include … providing repair instructions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dohner to include determining the repair instructions and to determine the parts and repair lines/instructions required for repair, as does Dorai.  The motivation to do so is to increase the amount of work that can be “automatically executed without agent instructions” (Dorai, [0025]), i.e. to “speed up the claims process, thereby increasing customer satisfaction levels” (Dorai, [0007]).
	Further, the system of Dohner is primarily intended to provide an appraisal, and thus does not teach – but Collins teaches - obtaining an initial generated data list for a previously prepared damage appraisal for a property (Collins, Fig. 8, element 804 & [0097], “a baseline inspection of the property … can be performed”) comparing the initial generated data list for the previously prepared damage appraisal against the automatically generated data list to identify any differences (Collins, Fig. 8 element 808 & [0097], “As these periodic inspections are performed, at step 808, a comparison can be made by …specialized software modules, between the current and previous inspections”) providing any of the identified differences between the initial generated data list and the automatically generated data list (Collins, [0097], “if damage or deterioration or increased risk of any kind is detected, an alert (step 812) can be sent to the insurance company”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the damage detected by the Dohner/Krizhevsky/Dorai combination to previous damage reports, as does Collins.  The 

Regarding Claim 28, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 28 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches utilizing, by the appraisal management computing apparatus, prescriptive analytics and statistical models of historical stored repair data for the identified area of the property with the damage to detect any one or more anomalies in the [generated data] list of the one or more parts and the one or more repair lines to make the repair against; and adjusting, by the appraisal management computing apparatus, the [generated data] list based on any of the detected one or more anomalies (Dohner, column 8, lines 10-20, “The cost estimation 122 may also be based on other input data 124 that describes a history of similar damage to other (e.g. similar) vehicles, and the cost of previously repairing such damage.  In some instances, such historical information may be employed to adjust an initial cost estimate based on how prior estimates compared to the cost of actual repair … the estimation engine 116 may employ a ML-based model that is trained using training data that includes prior cost estimates and actual cost information” where “cost estimates” are part of the list, see the rejection of Claim 25, and an anomaly is any estimate which needs to be adjusted).
	Regarding Claim 29, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches performing, by the appraisal management computing apparatus, one or more calculations using a stored customer profile setting (Dohner, column to adjust any of the one or more parts … in the [generated data] list determined to the stored customer profile setting (Dohner, column 5, line 63- column 6, line 3, “the estimation engine 116 may take the previous damage into account when generating the cost estimate information … the cost estimate information … may omit the cost of repairing and/or replacing those components that were already damaged prior to the accident”) and adjusting, by the appraisal management apparatus, the [generated data] list based on any of the one or more parts … the performed one or more calculations using the stored customer profile indicated the adjustment was required (Dohner, column 5, line 67 - column 6, line 3, “the cost estimate information … may omit the cost of repairing and/or replacing those components that were already damaged”).
	Regarding Claim 30, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches obtaining, by the appraisal management computing apparatus, identification data and property information data for the property (Dohner, lines 55-63, “a vehicle identification number (VIN) of the object 106 may be retrieved from the image(s) 112 and compared to information describing the one or more vehicles of the user … Make, model, year, color, and/or other descriptive information regarding the vehicle may also be retrieved”) wherein the analyzing the one or more images, the determining of the damage data and the mapping the identified area of the property with the damage are further based on the identification data and the property information data for the property so the analysis of the image analysis service, i.e. analyzing, determining, and mapping, is performed based on the fraud checking using the identification data and property information data).
	Regarding Claim 31, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches providing, by the appraisal management computing apparatus, the identity of the property (Dohner, lines 55-56, “a vehicle identification number (VIN) of the object 106 may be retrieved from the image(s)”) an identification of one or more areas of the property which have sustained the damage (Dohner, Fig. 4, element 410) and the determined damage data on the extent of the damage sustained in each of the one or more areas (Dohner, column 3, lines 46-48, “return component state information that describes a state (e.g. damage extent) of one or more components of the physical object” also see Fig. 2, “component state”).
	Regarding Claim 32, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches retrieving, by the appraisal management computing apparatus, the one or more images or videos of the property from an imaging device (Dohner, Fig. 1, elements 108, 112, and 114).

Claims 33 and 36-40 recite a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the methods of Claims 25 and 28-32, respectively.  As Dohner teaches that their method can be encoded in a computer readable medium (Dohner, column 2, lines 9-13), Claims 33 and 36-40 are rejected for reasons set forth in the rejections of Claims 25 and 28-32, respectively.  Similarly, Claims 41 and 44-48 recite an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the methods of Claims 25 and 28-32, respectively.  As Dohner teaches that their method can be performed by a system comprising processors and memory (Dohner, column 12, lines 19-27), Claims 41 and 44-78 are rejected for reasons set forth in the rejections of Claims 25 and 28-32, respectively.

Claims 26, 34, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dohner, in view of Krizhevsky, Dorai, and Collins, and further in view of DiTomaso, US PG Pub 2018/0101504 (with an effective filing date of 10/7/2016).
Regarding Claim 26, the Dohner/Krizhevsky/Dorai/Collins combination of Claim 25 teaches the method as set forth in Claim 25 (and thus the rejection of Claim 25 is incorporated).  Dohner further teaches qualifying, by the appraisal management computing apparatus, the one or more images (Dohner, column 6, lines 42-48, “perform one or more pre-processing operations on the image(s) 112 prior to sending the image(s) or preprocessed image(s) to the image analysis service.  Preprocessing may include one or more of the following:  fraud checking, image sufficiency checking, and/or image adjustment”) … ; determining, by the appraisal management computing apparatus, which of the qualified images of the property depict damage (Dohner, column 7, line 67 – column 8, line 3, “for example, the image(s) 112 may be cropped and/or excerpted to focus on those portion(s) of the image(s) 112 wherein the analyzing analyzes the one or more qualified images of the property using the deep neural network to identify which areas of the property has damage (Dohner, column 5, lines 24-29, “the image analysis service 118 may employ machine learning (ML) techniques to analyze the images [which] may include … deep learning neural network for pattern recognition within the image(s) 112, or to perform other types of analysis”).
	Dohner does not explicitly teach that the qualifying is to eliminate any which are not of the property, but DiTomaso teaches this limitation (DiTomaso, pg. 7, Claim 17, “wherein the processor removes ... an image unrelated to the item”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to eliminate images which are not of the property, as does DiTomaso, in the image analysis system of Dohner.  The motivation to do so is to assess only damage related to the insured vehicle (Dohner, column 6, line 49-54, “fraud checking … checked for consistency with other information that describes the … object”).

Claim 34 recites a non-transitory medium having stored thereon instructions … [as] executable code which when executed by a processor, causes the processor to perform steps that comprise the method of Claim 26.  As Dohner teaches that their method can be encoded in a computer readable medium (Dohner, column 2, lines 9-13), Claim 34 is rejected for reasons set forth in the rejection of Claim 26.  Similarly, Claim 42 recites an apparatus comprising: a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to perform the method of Claim 26.  As Dohner teaches that their method can be performed by a system comprising processors 

Response to Arguments
Applicant’s arguments submitted April 24, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the claims, as directed towards an abstract idea without significantly more, have been fully considered, but are not persuasive.
Applicant argues, first (pg. 20 of the response, Section A), that the claims are not directed to an abstract idea.  Applicant argues that a human mind cannot 1) analyze an image of a property using a deep neural network 2) classify individual images by assigning a confidence score, wherein the confidence score is determined by comparing the obtained images to the stored images 3) determine damage information based on the assigned confidence score and 4) identify sub-areas affected by mapping the damage information associated with each identified are to a plurality of stored repair procedure templates.  
The examiner disagrees explicitly, regarding steps 2)-4), all of which can be performed in the human mind, or by a human using only pencil and paper.  Classifying images, assigning a confidence score, comparing images, determining damage information, identifying sub-areas, and mapping damage information to templates are all clearly mental processes.  Further, analyzing an image of a property also is a mental process.  The current rejection does not identify the limitation “using a deep neural network” as part of the mental process, but merely as using  an additional element which is routine, conventional, and well-understood to perform the mental recite a mental process, and then fail to integrate the mental process into a practical application, and are thus directed towards the mental process abstract idea.
Applicant next argues (pg. 24 of the response, Section B) that using a deep neural network represents an improvement in technology.  Again, the examiner disagrees – merely executing a mental process on a conventional neural network does not provide an inventive concept nor an improvement in a technology, but is more similar to 1) executing an abstract idea on a computer and 2) applying the abstract idea (“merely adding the words ‘apply it’”) on the neural network, both of which are explicitly not “significantly more”.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new reference Dohner is relied upon to teach identifying which area of the property has damage, comparing the one or more images to stored property images, and the confidence values.
Applicant also argues that Dorai fails to teach mapping the identified area of the property damage to one or more body panels, but this limitation no longer is recited in the amended claims.  Dorai does, however, teach mapping the damage information associated with each identified area of the property to a plurality of stored repair templates for repairing individual sub-areas by determining which areas have damage, which parts need to be replaced, and providing repair instructions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122